354 F.2d 659
66-1 USTC  P 9196
Alfred M. COX and Helen B. Cox, Petitioners,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.
No. 15419.
United States Court of Appeals Third Circuit.
Argued Dec. 16, 1965.Decided Jan. 25, 1966.

On Petition to Review a Decision of the Tax Court of the United States.
Steven A. Stepanian, II, Pittsburgh, Pa.  (Sidney B. Gambill, Pittsburgh, Pa., William L. Jacob, Pittsburgh, Pa., Reed, Smith, Shaw & McClay, Pittsburgh, Pa., on the brief), for petitioners.
Mark S. Rothman, U.S. Department of Justice, Tax Division, Washington, D.C.  (Richard M. Roberts, Acting Asst. Atty. Gen., Lee A. Jackson, David O. Walter, Attorneys, Department of Justice, Washington, D.C., on the brief), for respondent.
Before McLAUGHLIN, HASTIE and SMITH, Circuit Judges.
PER CURIAM.


1
The sole issue remaining in this tax case is whether in the years 1958 and 1959 taxpayer's contention that he was engaged in the business of farming is correct.


2
The Tax Court, on substantial evidence in the whole case, found as a fact that in the years 1958 and 1959, taxpayer did not operate his farm on a commercial basis for profit.  Consequently the expenses and losses sustained by his farm during that period were held not deductible under Section 165 of the Internal Revenue Code of 1654.


3
The decision of the Tax Court will be affirmed.